NOT FOR PUBLICATION                          FILED
                        UNITED STATES COURT OF APPEALS                    JAN 26 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 DANIEL RODRIGUEZ-SANCHEZ,                         No. 14-73867

          Petitioner,                              Agency No. A206-149-317

   v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

          Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:       CANBY, TASHIMA, and NGUYEN, Circuit Judges.

        Daniel Rodriguez-Sanchez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal and protection under the Convention Against Torture


              *
                   This disposition is not appropriate for publication and is not
precedent except as provided by 9th Cir. R. 36-3.
              **
                   The panel unanimously concludes this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Brezilien v. Holder, 569 F.3d 403, 411 (9th

Cir. 2009). We grant the petition for review, and we remand.

      In affirming the IJ’s denial of relief, the BIA did not address past

persecution. See Brezilien, 569 F.3d at 412. Thus, we grant the petition for review

and remand Rodriguez-Sanchez’s withholding of removal and CAT claims to the

agency for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of our disposition, we do

not reach Rodriguez-Sanchez’s other contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   14-73867